Order entered May 17, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00095-CR
                                        No. 05-12-00096-CR
                                        No. 05-12-00097-CR

                                 THOMAS LEE NIX, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
              Trial Court Cause Nos. 003-82321-10, 003-82323-10, 003-82324-10

                                              ORDER
       On April 10, 2013, this Court ordered court reporter Marigay Black to file the reporter’s

record by May 10, 2013. To date, Ms. Black has not filed the record, nor has she communicated

with the Court regarding the status of the record.

       Accordingly, we ORDER Marigay Black, official court reporter of the County Court at

Law No. 3, to file the reporter’s record by JUNE 3, 2013. No further extensions will be granted.

If the record is not filed by the date specified, we will order that Marigay Black not sit as a court

reporter until she files the record in these appeals.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lance Baxter, Presiding Judge, County Court at Law No. 3; Marigay Black, official

court reporter, County Court at Law No. 3, and to counsel for all parties.


                                                     /s/     DAVID EVANS
                                                             JUSTICE